NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 19a0344n.06

                                         Case No. 18-1919

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                 Jul 08, 2019
 UNITED STATES OF AMERICA,                         )                        DEBORAH S. HUNT, Clerk
                                                   )
         Plaintiff-Appellee,                       )
                                                   )         ON APPEAL FROM THE UNITED
 v.                                                )         STATES DISTRICT COURT FOR
                                                   )         THE WESTERN DISTRICT OF
 TAMEICH JOAQUIN DANIEL,                           )         MICHIGAN
                                                   )
         Defendant-Appellant.                      )                       OPINION


BEFORE: GUY, THAPAR, and NALBANDIAN, Circuit Judges.

       NALBANDIAN, Circuit Judge. Tameich Joaquin Daniel appeals his 188-month, bottom-

of-the-Guidelines sentence for unlawfully possessing a firearm as a felon. See 18 U.S.C.

§ 922(g)(1). He argues that his sentence is substantively unreasonable because the trial court based

it on the erroneous belief that he has a “disturbing” criminal history involving firearms and violent

acts. We disagree and affirm.

       Daniel has a long history of finding himself on the wrong side of the law. In September

2017, the Grand Rapids police arrested him for felony assault. He struck one individual with the

head of a gun four times and “pistol-whipped” another after threatening to shoot him. But the

assault might have been the least of his worries. By 2017, Daniel had accumulated twenty-nine

different criminal convictions, starting at the age of fourteen. Several of those were felonies,

including multiple drug offenses and violent crimes. That made Daniel’s possession of a firearm
No. 18-1919, United States v. Daniel


unlawful under 18 U.S.C. § 922(g)(1). And it also made Daniel an armed career criminal under 18

U.S.C. § 924(e).

       So when Daniel pleaded guilty to unlawful possession he faced a mandatory minimum

sentence of 180 months. See 18 U.S.C. § 924(e). But that ended up a bit shorter than what the

Guidelines recommended. His lengthy criminal history led to a Guidelines range of 188 to 235

months.

       At the sentencing hearing, Daniel asked the court to vary downward to the mandatory

minimum—a difference of only eight months. The judge declined that request but did so with a

bit of hesitation. He acknowledged that Daniel’s drug offenses did not reflect “significant dealing.”

Sentencing Hr’g Tr., R. 60, PageID 237. But ultimately, the judge concluded that Daniel deserved

a sentence within the Guidelines because of his “lengthy and pretty much uninterrupted [criminal

history] from age 14 on” that included a “disturbing connection between Mr. Daniel and firearms

or other violent acts.” Id. at 237–38. So the court imposed a bottom-of-the-Guidelines sentence of

188 months.

       Daniel challenges that sentence as substantively unreasonable. He contends that the court

gave undue weight to his criminal history by erroneously concluding that he had a “disturbing”

history of violence and firearms. And he also says that the court did not adequately consider his

mental health history when selecting the sentence. We reject both claims.

       A sentence is substantively unreasonable if “the district court selects a sentence arbitrarily,

bases the sentence on impermissible factors, fails to consider relevant sentencing factors, or gives

an unreasonable amount of weight to any pertinent factor.” United States v. Greco, 734 F.3d 441,

450 (6th Cir. 2013) (quoting United States v. Conatser, 514 F.3d 508, 520 (6th Cir. 2008)). “The

essence of a substantive-reasonableness claim is whether the length of the sentence is greater than




                                                 2
No. 18-1919, United States v. Daniel


necessary to achieve the sentencing goals set forth in 18 U.S.C. § 3553(a).” United States v.

Tristan-Madrigal, 601 F.3d 629, 632–33 (6th Cir. 2010) (internal quotation marks omitted). But a

sentence is presumptively reasonable if, as here, it falls within the applicable guidelines range.

United States v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008) (en banc).

       Daniel first takes aim at the district court’s statement that he has a “disturbing” history of

crimes involving firearms or violence. As the Government points out, this claim sounds more like

procedural reasonableness, not substantive. A sentence “based on clearly erroneous facts” is

procedurally unreasonable. Gall v. United States, 552 U.S. 38, 51 (2007). And that’s the heart of

Daniel’s challenge. He contends that, “[h]ad the court’s view of the case not been blighted by its

factually mistaken judgment as to the nature of Daniel’s criminal history, it might have granted his

motion for an eight-month variance.” Appellant Br. at 14 (emphasis added).

       But Daniel disclaims any procedural challenge based on a factual mistake. See Reply Br.

at 5. He contends that “[t]he essence of his argument is that his sentence is eight months longer

than it should be because the district court magnified his history with firearms and violence.” Reply

Br. at 5. So even if his claim is better understood as a procedural challenge, he’s waived that

argument before this court. See United States v. Olano, 507 U.S. 725, 733 (1993) (“[W]aiver is the

‘intentional relinquishment or abandonment of a known right.’”) (quoting Johnson v. Zerbst, 304
U.S. 458, 464 (1938)).

       That leaves us left to decide whether the district court’s decision to impose a within-

Guidelines sentence was unreasonable given Daniel’s criminal history. It was not. As the judge

below noted, Daniel’s criminal history is a mixed bag. His drug offenses were less severe than one

might expect for an armed career criminal. But the court properly balanced those considerations

against his “lengthy and pretty much uninterrupted [criminal history] from age 14 on,” that




                                                 3
No. 18-1919, United States v. Daniel


included multiple violent offenses. And even though Daniel did not have any prior firearm

convictions, even he acknowledges that guns and violence played a role in several of his prior

arrests. Balancing those factors together, as the district court properly did, Daniel’s within-

Guidelines sentence is reasonable.

       Daniel also claims that the district court did not adequately consider his mental health

history and addiction when selecting his sentence. He argues that the judge only mentioned these

issues when discussing the background of the case, rather than “treat[ing] them as the serious

mitigating factors that they are.” Reply Br. at 7–8. But the record belies that assertion. The court

addressed Daniel’s mental illness and addiction after reviewing his criminal history to explain the

justification for his sentence. The court stated that “the bottom-line results are, whether through a

combination of mental illness, addiction, or otherwise, he’s there with a firearm and at least one,

maybe two people in this instance were severely beaten.” R. 60 at PageID 238. While Daniel might

believe that his mental health issues should have been a more “serious mitigating factor[],” the

court disagreed. And we cannot say that its disagreement was unreasonable.

       We affirm.




                                                 4